           Case 1:15-cr-00627-ER Document 585 Filed 07/11/19 Page 1 of 1

                                   MICHAEL          L.   SOSHNICK
                                         d/-ttoinE-!J at Law
                                           190 WILLIS AVENUE
                                               SUITE 112
                                        MINEOLA, NEW YORK 11501


MICHAEL L. SOSHNICK                                                                   TEL (516) 294-1111
    OF COUNSEL                                                                        FAX (516) 294-5465
  JOHN L AWRENCE                                                           MSOSHNICK@SOSHNICKLAW.COM




                                                                              The pending motion will be resolved by
                                                          July 11, 2019       Tuesday, July 16, 2019.
Via Facsimile (212} 805-4051

Honorable Edgardo Ramos
                                                                                                      X
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007                                                                      7/11/2019

                        Re: United States of America v. Rajesh Maddiwar
                               15 Cr. 627 (ER)


Dear Judge Ramos:

       I represent Rajesh Maddiwar in the above referenced matter. I write to request an
approximately 30 day adjournment of Mr. Maddiwar's July 19, 2019 sentencing due to the fact that
defendant' s pending post-verdict motion for a judgment of acquittal has not yet been decided .
Accordingly, I am requesting August 15, 2019, August 22, 2019, or the afternoon of August 23, 2019 or
any day thereafter that may be convenient to the Court. The government takes no position in regard to
this matter.

Thank you for your consideration of this request.



                                                 Respectfully submitted,


                                                 ~~~---
                                                 Michael L. Soshnick

 MLS/ds
